Citation Nr: 1517527	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-08 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System (NF/SGVHS) in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred in connection with the Veteran's care at Memorial Hospital Jacksonville (MHJ) on January 4, 2012.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision issued by the VA NF/SGVHS in Gainesville, Florida.

The Board notes that, in addition to the paper claims file and combined health record, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that such are either duplicative of the evidence in the paper files or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.


FINDINGS OF FACT

1.  The Veteran incurred medical expenses in connection with his care at MHJ on January 4, 2012.

2.  The Veteran does not allege, and the evidence does not reflect, that his treatment at MHJ at VA expense was authorized in advance.

3.  The Veteran's care at MHJ was not rendered in a medical emergency of such nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to his life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses incurred in connection with the Veteran's care at MHJ on January 4, 2012 have not been met.  38 U.S.C.A. §§ 5107, 1725, 1728 (West 2014); 38 C.F.R. § 17.120, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks VA payment or reimbursement of medical expenses incurred in connection with his care at MHJ on January 4, 2012.  He maintains that he was suffering from severe shortness of breath, chest pains, and headaches on that date; that he had problems even moving; that he was feeling extremely bad as his symptoms had persisted for four or five days, and had been worsening; that he was afraid that he might have been having a stroke, heart attack, or something worse; and that, not being a medical professional, and being uncertain as to whether his condition was emergent, he chose to be cautious and seek treatment.  He points out he sought care "after hours," when his local VA clinic was closed, and that there was no other VA facility in the Jacksonville area offering emergency services.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA ask the claimant to provide any pertinent evidence in his possession).  Ordinarily, the notice must be provided to the claimant prior to the initial unfavorable decision by the agency of original jurisdiction (AOJ).  Id.

In the present case, the record shows that the AOJ sent the Veteran a VCAA notice letter in February 2013.  The letter properly notified the Veteran that, in order to substantiate his claim, evidence was needed to show, among other things, that the care or services in question were rendered in a medical emergency of such nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The letter also notified the Veteran of his and VA's duties for obtaining information and evidence.

The Board acknowledges that the AOJ's February 2013 letter was not "timely," inasmuch as it was issued after the AOJ's initial denial of the Veteran's claim, and coincident with the mailing of a February 2013 statement of the case, without any subsequent readjudication.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, there is no suggestion on the record that the Veteran has in any way been prejudiced by this deficiency in timing.  To the contrary, it is clear from the Veteran's submissions that he is fully aware of the evidence necessary to substantiate his claim.  See, e.g., Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds sub nom. Shinseki v. Sanders, 556 U.S. 396 (2009) (noting that the purpose of the VCAA notice requirement is not frustrated if, for example, the claimant has actual knowledge of what is needed or a reasonable person could be expected to understand what is needed).  Moreover, more than two years have passed since issuance of the February 2013 letter, with no further information having been received beyond the statements contained in the Veteran's substantive appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 377 n.2 (2006) (noting that failure to submit additional evidence following proper notification may constitute a waiver of readjudication or render the error harmless).  The fundamental fairness of the adjudication has not been affected, and no further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

In the present case, the Board finds that the duty to assist has been fulfilled.  The records pertaining to the Veteran's treatment at MHJ on January 4, 2012 have been procured for review.  In addition, because this case turns on what a prudent layperson reasonably would have expected-rather than on a medical professional's retrospective assessment of whether an emergency existed-there is no need to obtain a medical examination and/or opinion on the matter.  No further development action is required.

II.  The Merits of the Veteran's Appeal

The Board notes, as an initial matter, that the Veteran's treatment at MHJ at VA expense was not authorized in advance.  The Veteran has not alleged that he received prior VA authorization for the treatment, and there is nothing in the record to suggest that such authorization was sought or obtained.  See 38 U.S.C.A. § 1703 (West 2014); 38 C.F.R. § 17.54 (2014).

When a Veteran receives treatment at a non-VA facility without prior authorization, the law provides two related, but independent, avenues for obtaining VA payment or reimbursement for the associated medical expenses.  See 38 U.S.C.A. §§ 1725, 1728 (West 2014).  Under both 38 U.S.C.A. §§ 1725 and 1728, VA can make such payment or reimbursement only if, among other things, the care in question qualifies as "emergency treatment."  See 38 U.S.C.A. §§ 1725(a), 1728(a) (West 2014).

For purposes of both statutes, the term "emergency treatment" is defined, in pertinent part, as medical care or services furnished, in VA's judgment, when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. §§ 1725(f)(1), 1728(c) (West 2014).  Regulations implementing the statutory provisions indicate that this standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. §§ 17.120(b), 17.1002(b) (2014).

Following a thorough review of the record in this case, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Although the Veteran alleges that he was experiencing severe symptoms at the time that he sought the treatment here at issue, records from MHJ reflect that his illness at admission was described as only "moderate (5/10)."  His reported symptoms consisted of a cough, chest congestion, sore throat, sinus pressure, sinus drainage, nasal congestion, nasal discharge, and yellow sputum.  Contrary to his more recent assertions, it was specifically noted at the time of treatment that he was not suffering from any chest pain, headaches, muscle aches, joint pain, or difficulty breathing.  Nor was he suffering from such symptoms as fever, chills, hoarseness, eye discomfort, nausea, vomiting, diarrhea, abdominal pain, skin rash, or enlarged lymph nodes.  

The records from MHJ clearly show that the Veteran's symptoms were not of sudden onset, but rather had begun five days earlier and were "constant."  Moreover, it appears from the record that his symptoms were not so severe as to prompt him to seek emergency transport to MHJ, inasmuch as the clinical entries clearly reflect that he arrived via a private vehicle.  On examination, he was objectively noted to be in "[n]o acute distress," with no adverse findings in evidence with respect to heart rate, pulse, respiratory distress, breath sounds, or neurological parameters, and his oxygen saturation was found to be 96 percent on pulse oximetry, which was noted to be normal.  The final diagnosis was acute bronchitis, for which Doxycycline was prescribed.

Based on the totality of the evidence, the Board is not persuaded that the Veteran's treatment at MHJ was emergent.  Although he was clearly ill, and may well have been concerned about his condition, his more recent statements with respect to his recollection of the nature of his symptoms, and their severity, are inconsistent with what he reported to his care providers at the time of treatment.  As such, the Board finds his more recent statements unreliable.  Moreover, as noted, the treatment records show that his condition was not of sudden onset, but had been constant for five days, and the record on appeal contains no other indicia of emergent circumstances, such as a request for emergency transport.  Under the circumstances, the Board finds that the greater weight of the evidence weighs against a finding that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to his life or health.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as noted, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014).

Because it is the Board's conclusion that the care in question was not emergent, there is no need to discuss the remaining legal criteria for payment or reimbursement of unauthorized medical expenses, which are conjunctive in nature.  See 38 U.S.C.A. §§ 1725(a), 1728(a) (West 2014).


ORDER

Payment or reimbursement of medical expenses incurred in connection with the Veteran's care at MHJ on January 4, 2012 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


